ON PETITION por a rehearing.
Downey* C. J.
In a brief filed with a petition for a rehearing, counsel for the appellee, for the first time, attempt to aid us in coming to correct conclusions in this .c;ase. *196They call our attention to the fact that the cause was tried before the act of March I ith, 1867, cited in the opinion, took effect. But this will- not mend the matter, for that act was-only a re-enactment of the act of March 6th, 1865, (Acts 1865, p. 58) which was in force when the cause was tried, and which, on the point in question, was the same as the act cited.
D: H. Colerick and W. G. Colerick, for appellants.
y. Morris and W. H. Wethers, for appellee.
On the other point, relating to the exclusion of the evidence of the wife of communications made to- her by her husband, we see no reason to change our opinion.
Let the petition be overruled.